Opinion issued April 26, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00351-CV
———————————
In re RENE E. VARGAS, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Rene
E. Vargas has filed a pro se petition for writ of mandamus, complaining that
the district clerk refuses to file the original petition and issue citation in
Vargas’s lawsuit against the district attorney who
secured a criminal conviction against relator and the judge who presided over
the trial.[1]
This Court’s mandamus jurisdiction
is governed by the Government Code. Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to: (1) writs necessary to
enforce the jurisdiction of the courts of appeals and (2) writs against
specified district or county court judges in the court of appeals’ districts. See Tex.
Gov’t Code Ann. § 22.221(a), (b) (West 2004). We have no jurisdiction to
issue a writ of mandamus against a district clerk unless necessary to enforce
our jurisdiction. See In re Washington,
7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1991, orig. proceeding).
Because Vargas’s petition does not raise any threat to our jurisdiction, we
dismiss the petition for want of jurisdiction. 
PER
CURIAM
 
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
 




[1]           We note that there is no trial court
case number associated with this original proceeding because a lawsuit has not
yet been filed.